Citation Nr: 0334309	
Decision Date: 12/09/03    Archive Date: 12/16/03

DOCKET NO.  98-11 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

C. Hancock, Counsel











REMAND

In June 2003, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Ask the appellant to identify all VA and non-VA 
health care providers that have treated him for a 
psychiatric disorder, to include PTSD, or drug and 
alcohol abuse, since April 2001, or any earlier 
records of such treatment not previously obtained 
by the RO.  Obtain records from each health care 
provider the appellant identifies.
2.  This veteran is seeking service connection for 
post-traumatic stress disorder.  Send a development 
letter asking the veteran to give a comprehensive 
statement regarding his alleged stressors.  Ask the 
veteran to comment specifically about: 1) seeing 
dead Viet Cong after military police had just 
killed them in a fire fight on a dirt road outside 
of Quin Nhom, S. Vietnam, in December 1967; 2) time 
with "L.B.J.", 90th replacement Co, when the 
runway of the air base was mortared and partly 
destroyed in January 1967, near Saigon, Viet Nam; 
3) catching a Vietnamese boy on fire while spraying 
gas on the tall grass around the perimeter fence 
and being unable to put the fire out; the boy was 
burned very badly on his legs and back; 4) his good 
friend, John Smith, a motor pool sergeant, being 
killed while working on a jeep out in the 
"boonies" near Phu Thiu, S. Viet Nam in July 
1967, when he was ambushed and bled to death; as 
well as any other stressful situations the veteran 
considers relevant.
3.  This veteran is seeking service connection for 
post-traumatic stress disorder.  Prepare a letter 
asking the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) to provide any available 
information which might corroborate the veteran's 
alleged in-service stressors.  The veteran served 
in Co D 1st Sig Bn, 4th U.S. Army.  Provide 
USASCRUR with a description of these alleged 
stressors identified by the veteran, to include but 
not necessarily limited to: 1) seeing dead Viet 
Cong after military police had just killed them in 
a fire fight on a dirt road outside of Quin Nhom, 
S. Vietnam, in December 1967; 2) time with 
"L.B.J.", 90th replacement Co, when the runway of 
the air base was mortared and partly destroyed in 
January 1967, near Saigon, Viet Nam; 3) catching a 
Vietnamese boy on fire while spraying gas on the 
tall grass around the perimeter fence and being 
unable to put the fire out; the boy was burned very 
badly on his legs and back; 4) his good friend, 
John Smith, a motor pool sergeant, being killed 
while working on a jeep out in the "boonies" near 
Phu Thiu, S. Viet Nam in July 1967, when he was 
ambushed and bled to death; as well as any other 
stressful situations the veteran considers 
relevant.
Provide USASCRUR with copies of any 
personnel records obtained showing 
service dates, duties, and units of 
assignment.  The veteran's stressor 
statements are identified in the claims 
file with red tabs with stars.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





